cca_2019020712093226 id uilc number release date from ------------------- sent thursday february pm to cc bcc subject lost form_900 -----------please give me a call about whether computer entries on an account may indicate a form_900 was processed and accepted in general the fact that the service no longer has a physical copy isn’t fatal if it has reliable secondary evidence that proves a document existed as noted in the irs practice procedure treatise because a tax_collection_waiver can make collection action taken long after a tax_assessment legal the very existence of a waiver can sometimes be an issue the service may use circumstantial evidence to prove the existence of a waiver even when the original is lost or destroyed see 631_f2d_599 9th cir 977_f2d_1067 7th cir secondary evidence was received by fact that original form was missing irs practice procedure saltzman book the statute_of_limitations on collection date at fn under period extended by agreement also these case are cited in randle v united_states wl aftr2d ustc big_number cd cal in randle the service established the existence and validity of limitations_period waivers executed via offers in compromise through the offer_in_compromise on file entries on the transcripts for those years and an employee’s declaration attesting to the service's procedures in processing offers in compromise and entering data regarding offers into its computer records the court cited the above cases at while recognizing in fn that an original is not required and other evidence of the contents of a writing is admissible if all originals are lost or have been destroyed unless the proponent lost or destroyed them in bad faith fed r evid thanks ---------------------------------------------------
